DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 – 10 and 20 – 38, 40 – 43, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over International Publication No. WO 03/047722 to Golden et al. (hereinafter referred to as Golden) in view of US Patent Application Publication No. 2003/0082979 to Bean et al. (hereinafter referred to as Bean).
In regard to claim 2, as discussed in page 29 lines 6 - 11, Golden discloses a filter media, or fiber web, having a mix of cellulose fibers and synthetic fibers. Given the range recited for the synthetic fibers, the fibers are present in the web in a range that overlaps the limitation of the web having a greater amount of cellulose fibers than synthetic fibers. The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q. 549; In re Wertheim 191 USPQ 90 (CCPA 1976).
Golden also discloses a resin formulation, as discussed in page 29 lines 23 - 25, comprising between about 15% to 24%, by total weight of the media, or fiber web. This 
Golden does not disclose the type of cellulose fibers used. There is no indication, however, that the type of cellulose fibers is critical. Bean discloses a composite fiber web, as discussed in paragraph [0006], that can include glass, pulp (cellulose), and synthetic fibers. The pulp fibers can include softwood and hardwood fibers. Thus, softwood and hardwood fibers are known cellulose fibers that can be used in a composite fiber web. The amount of each type predictably can be varied to adjust the desired properties of the fiber web. As further discussed in paragraphs [0006] and [0031], the softwood fibers preferably make up about 95% to about 20%, and the hardwood fibers preferably make up about 5% to about 80%. It would have been obvious to one of ordinary skill in the art at the time of the invention to form the cellulose fibers in Golden from softwood and hardwood fibers as suggested by Bean as these are known types of cellulose fibers that can be used in composite fiber webs. It would further have been obvious to one of ordinary skill in the art at the time of the invention to choose or optimize the amount of the softwood fibers to comprise between greater than about 0% and 95% weight of the fiber web and the amount of the hardwood fibers to comprise between greater than about 0% and 95% weight of the fiber web to adjust the desired properties of the fiber web. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the applicant must show that the chosen dimensions are critical, see In re Woodruff, 16 USPQ2d 1934.
2, which falls within the claimed range of between about 20 g/m2 and about 150 g/m2. As discussed in page 28 lines 8 - 11, the fiber web of Golden has a machine tensile elongation of 4.5% or higher, which is greater than about 2%. As discussed in page 29 lines 31 - 33, the fiber web preferably has a thickness within the range of 0.008 to 0.015 inches, which is less than about 30 mils. 
As discussed in page 30 lines 22 - 24, Golden discloses the filter media to typically have pore sizes of 64 - 80 microns, which is larger than the claimed range of between about 5 microns and about 50 microns. Golden also states that the pore size would depend upon filtration function and environment of use, as discussed in page 30 lines 21 - 22. One of ordinary skill in the art would reasonably expect that the filter media, or fiber web, of Golden could be formed with smaller pores to more efficiently capture smaller particles. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Golden and Bean to form the fiber web with a mean flow pore size of between about 5 microns and about 50 microns given a user needs to use the filter media to more efficiently capture smaller particles. 
The fiber web of Golden and Bean discloses all of the structural limitations of claim 2 of the present application and inherently would have a dust holding capacity greater than about 2 mg/cm2.
In regard to claims 3 and 4, given the ranges discussed above, the amount of cellulose fibers in Golden overlaps with the range of between about 60% and about 85% weight of the fiber web. The subject matter as a whole would have been obvious to In re Malagari, 182 U.S.P.Q. 549; In re Wertheim 191 USPQ 90 (CCPA 1976).
In regard to claims 5 and 6, the combination of Golden and Bean does not disclose softwood fibers comprising between about 30% and about 60% of the fiber web, or hardwood fibers comprising between about 20% and about 40% weight of the fiber web. As noted in paragraph [0006] of Bean, the amounts of the softwood and hardwood fibers can vary to affect the properties of the fiber web. It would have been obvious to one of ordinary skill in the art at the time of the invention to choose or optimize the fiber web of Golden and Bean to include softwood fibers forming between about 30% and about 60% weight of the fiber web given this provides the fiber web with desired properties. It also would have been obvious to one of ordinary skill in the art at the time of the invention to choose or optimize the fiber web of Golden and Bean to include hardwood fibers forming between about 20% and about 40% weight of the fiber web given this provides the fiber web with desired properties. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the applicant must show that the chosen dimensions are critical, see In re Woodruff, 16 USPQ2d 1934.
In regard to claims 7 and 8, Golden only discloses using cellulose fibers. Bean is used as the secondary reference suggesting the use of softwood and hardwood fibers as the cellulose fibers. Bean does not specifically disclose the types of woods used to form the softwood or hardwood fibers. There is no evidence that the specific source of 
In regard to claims 9 and 10, as disclosed in page 28 lines 23 - 27, the synthetic fiber used in Golden can include polyester fibers. 
In regard to claim 20, the basis weight of the fiber web of Golden is typically in the range of about 48 - 56 lb/3000ft2, which falls within the claimed range of between about 30 g/m2 and about 100 g/m2.
In regard to claim 21, it would further have been obvious to one of ordinary skill in the art at the time of the invention to modify Golden and Bean to form the fiber web with a mean flow pore size of between about 10 microns and about 20 microns given a user needs to use the filter media to more efficiently capture smaller particles.
In regard to claims 22 and 23, as discussed in page 28 lines 13 - 16, the average machine direction tensile elongation is about 5%, which falls in the claimed ranges. 
In regard to claims 24 - 27, Golden does no specifically disclose a cross-machine direction tensile elongation of the fiber web. There is no evidence that the fiber web of Golden will be significantly different in the cross-machine direction than in the machine direction. Therefore, Golden inherently can be considered to have a cross-machine direction tensile elongation of between about 4% and about 10%. Alternately, assuming 
In regard to claims 28, 29, and 45, as discussed above, Golden discloses a thickness within a range of 0.008 to 0.015 inches, which falls in the range of between about 5 mils and about 15 mils. Therefore, the fiber web of Golden and Bean discloses all of the structural limitations of claim 45 of the present application and inherently would have a dust holding capacity greater than about 23 mg/cm2. 
In regard to claims 30 and 31, the fiber web of Golden and Bean discloses all of the structural limitations of claim 2 of the present application and inherently would have a cross-machine direction tensile strength between about 3 lb/in and about 30 lb/in. 
In regard to claims 32 and 33, the fiber web of Golden and Bean discloses all of the structural limitations of claim 2 of the present application and inherently would have a machine direction tensile strength between about 10 lb/in and about 50 lb/in. Further, as disclosed in page 30 lines 24 - 25, Golden discloses a machine direction tensile strength of 17 - 23 lb/in.
In regard to claims 34 and 35, the fiber web of Golden and Bean discloses all of the structural limitations of claim 2 of the present application and inherently would have a wet Gurley stiffness between about 10 mg and about 2000 mg. 

In regard to claim 38, the fiber web of Golden and Bean discloses all of the structural limitations of claim 2 of the present application and inherently would have a permeability between about 5 cfm/sf and about 200 cfm/sf.
In regard to claim 40, as disclosed in page 27 line 31 - page 28 line 7, the fiber web of Golden is corrugated in the machine direction. This will result in a series of flutes extending in the cross-machine direction.
In regard to claims 41 and 42, Golden does not specifically disclose the frequency or the amplitude of the flutes. There is no evidence, however, that these values are critical. The frequency and amplitude of the flutes will affect the surface area for filtration that the filter media provides. It would have been obvious to one of ordinary skill in the art at the time of the invention to choose or optimize the frequency of the flutes in Golden to be between about 1 flute/inch and about 20 flutes/inch given this provides the filter media with a desired surface area in a given application. It similarly would have been obvious to one of ordinary skill in the art at the time of the invention to choose or optimize the amplitude of the flutes in Golden to be between about 1 mil and about 100 mils given this provides the filter media with a desired surface area in a given application. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the applicant must show that the chosen dimensions are critical, see In re Woodruff, 16 USPQ2d 1934.
2.

Claims 11 and 13 – 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Golden and Bean as applied to claims 2 - 10 and 20 - 42 above, and further in view of US Patent Application No. 2007/0271889 to Jaffee (hereinafter referred to as Jaffee).
Golden and Bean are discussed above in section 7. Golden is used as the primary reference disclosing the fiber web having a resin formulation. Golden does not specifically disclose what the resin formulation is, but that it should have glass transition temperature (Tg) in the range of -20 C to 50 C. Jaffee discloses a nonwoven mat for use as filtration media, as disclosed in paragraph [0005]. As further disclosed in paragraph [0005], the fiber mat uses a resin formulation of an acrylic resin modified with melamine formaldehyde having a Tg in the range of about -30 to 50 C. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to Golden and Bean to include a resin formulation having an acrylic resin modified with melamine formaldehyde as suggested by Jaffee as this is a known resin formulation that includes properties that would be suitable for use in Golden and Bean. 

Claims 12, 19, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Golden, Bean, and Jaffee as applied to claims 11 and 13 - 18  above, US Patent Application Publication No. 2006/0242933 to Webb et al. (hereinafter referred to as Webb).
Golden, Bean, and Jaffee are discussed above in section 8. In regard to claims 12 and 19, in this combination Jaffee is used to disclose a resin formulation having an acrylic resin modified with melamine formaldehyde. As discussed above in regard to claim 10, Golden discloses using polyester fibers as the synthetic fibers. Jaffee notes that other resins can be used, but does not disclose using phenolic resin. In paragraph [0061], Webb discloses resin formulations for use as a binder in filter media. The resins can include acrylic resins and phenolic resins. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the acrylic resin in Golden, Bean, and Jaffee for a phenolic resin as suggested by Webb as both are equivalently known resins for use in binders for filter media.
	In regard to claim 44, none of Golden, Bean, nor Jaffee discloses using a flame retardant in the fiber web. As discussed in paragraph [0024] of Webb, flame retardants are one of the known materials that can be added to fiber webs to impart desired properties. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to Golden, Bean, and Jaffee to include a flame retardant agent in the fiber web as suggested by Webb in order to give the fiber web the desired property of being resistant to catching fire.

Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive.
	Applicant’s arguments are directed to the limitation in claim 1 that the filter web has a dust holding capacity of greater than about 2 mg/cm2. The examiner considered this to be an inherent feature of the filter web in the combination of Golden (WO 03/047722) and Bean (US 2003/0082979). Applicant argues the standard for inherency is not met for this feature. The examiner respectfully disagrees. The dust holding capacity is not a physical feature of the filter web, such as density, pore size, etc. Dust holding capacity is a measured filtration property, like efficiency. One of ordinary skill in the art would reasonably expect two fiber webs with the same structures to have the same filtration properties. As the combination of Golden and Bean is considered to have all of the required structural features of the claimed fiber web, it is considered to be inherent that fiber web of Golden and Bean can achieve the same dust holding capacity. Applicant does not provide any further arguments to explain how the structure of the fiber web in the combination of Golden and Bean is different than the claimed fiber web. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773